Title: To James Madison from Ebenezer Bancroft Williston, 30 December 1825
From: Williston, Ebenezer Bancroft
To: Madison, James


        
          Sir,
          Middletown (Con) Dec 30th 1825
        
        I am preparing for publication a collection of the most celebrated speeches of American Orators. I find the greatest difficulty in procuring copies of the early Congressional debates. There never were more animating subjects of debate than those which the Revolution afforded & those which afterward grew out of the relations of this country with France, & during both these periods many wise and eloquent statesmen were in Congress; still the only speech which I can obtain delivered before 1800 is that of Mr Ames on the British Treaty. I shall be under very great obligations to You if You will have the goodness to designate some of the most distinguished Congressional speeches delivered before 1800 & inform me from what source I may obtain copies of them.
        I hope, Sir, You will consider the anxiety I feel to make my collection as perfect as possible a sufficient excuse for the liberty I take in thus addressing You. With sentiments of the highest esteem I am, Sir, your most obt Servt.
        
          E. B. Williston
        
        
          PS. Will you be so Kind as to send me copies of your Inaugural Addresses if convenient.
        
      